Case 2:20-cv-01204-CCC-ESK Document 44 Filed 03/04/21 Page 1 of 4 PageID: 289




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 RACHEL KELLY AND TONI
 BOARDMAN, individually and on                        C.A. No. 2:20-cv-01204-CCC-ESK
 behalf of all others similarly situated,

                              Plaintiffs,

                      v.

 DSV AIR & SEA, INC.,

                              Defendant.


    PLAINTIFFS’ UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED
                       NOTICE OF SETTLEMENT

       Plaintiffs Rachel Kelly and Toni Boardman, individually and on behalf of all others

similarly situated (“Plaintiffs”) hereby request that the Court approve Plaintiffs’ Revised Notice

of Settlement. In support of this Motion, Plaintiffs state as follows:

       1.      On November 20, 2020, Plaintiffs filed their Unopposed Motion for Preliminary

Approval of the Fair Labor Standards Act (“FLSA”) Settlement. (ECF No. 41.) The Proposed

Notice filed with the Motion contemplated that the Court would conduct a Settlement Approval

Hearing before granting Final Approval of the Settlement but did not include a hearing date. (See

ECF No. 41–3.) The Notice also required Eligible Collective Class Members to return a Claim

Form within 60 days from the date the Claims Administrator mails the Notice. (Id.)

       2.      On January 14, 2021, the Court granted Plaintiffs’ Unopposed Motion for

Preliminary Approval of the Settlement. (ECF No. 43.) In doing so, the Court directed the Claims

Administrator to send the Notice of Settlement. (Id.) The Court also instructed Plaintiffs to file a

Motion for Final Approval of the Settlement by May 21, 2021 but did not set a Final Approval

Hearing date. (Id.)
Case 2:20-cv-01204-CCC-ESK Document 44 Filed 03/04/21 Page 2 of 4 PageID: 290




       3.      Accordingly, Plaintiffs contacted the Court to obtain a hearing date and were given

a hearing date of June 10, 2021 at 10:30 a.m. The parties understood that the Court wanted to

approve a Revised Notice with the Final Approval Hearing date before Plaintiffs distributed

Notice. To that end, Plaintiffs sent a Revised Notice (with the consent and approval of Defendant)

and Proposed Order to chambers via email on January 26, 2021.

       4.      The Court has not approved the Revised Notice. As such, in an abundance of

caution and to ensure that Plaintiffs have enough time to facilitate notice before filing final

approval papers by May 21, 2021, Plaintiffs submit this Motion and request that the Court approve

the Revised Notice of Settlement filed with this Motion as Exhibit 1. A redline version of the

Revised Notice is attached as Exhibit 2.

       WHEREFORE, Plaintiffs respectfully request that the Court enter an Order approving

Plaintiffs’ Revised Notice of Settlement.



DATED: March 4, 2021                                Respectfully submitted,

                                                    /s/ Patricia A. Barasch
                                                    Patricia A. Barasch, NJ Bar No. 024631993
                                                    SCHALL & BARASCH, LLC
                                                    Moorestown Office Center
                                                    110 Marter Avenue, Suite 105
                                                    Moorestown, NJ 08057
                                                    Phone: (856) 914-9200
                                                    Facsimile: (856) 914-9420
                                                    Email: pbarasch@schallandbarasch.com

                                                    Reena I. Desai, MN Bar 388311*
                                                    Rachhana T. Srey, MN Bar 340133*
                                                    NICHOLS KASTER, PLLP
                                                    4700 IDS Center
                                                    80 South Eighth Street
                                                    Minneapolis, MN 55402
                                                    Telephone: (612) 256-3200
                                                    Facsimile: (612) 338-4878



                                                2
Case 2:20-cv-01204-CCC-ESK Document 44 Filed 03/04/21 Page 3 of 4 PageID: 291




                                          Email: srey@nka.com
                                                 rdesai@nka.com

                                          Benjamin L. Davis, III., MD Bar 29774*
                                          THE LAW OFFICES
                                          OF PETER T. NICHOLL
                                          36 South Charles Street, Suite 1700
                                          Baltimore, MD 21201
                                          Phone: (410) 244-7005
                                          Facsimile: (410) 244-8454
                                          Email: bdavis@nicholllaw.com

                                          *Pro hac vice

                                          Attorneys for Plaintiffs




                                      3
Case 2:20-cv-01204-CCC-ESK Document 44 Filed 03/04/21 Page 4 of 4 PageID: 292




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021, a true and correct copy of the foregoing Unopposed

Motion for Court Approval of Revised Notice of Settlement was served via the CM/ECF system,

which will send a notice of electronic filing to counsel of record.


                                                      /s/ Patricia A. Barasch
                                                      Patricia A. Barasch




                                                 4
